t c summary opinion united_states tax_court liudmela oksana maciujec petitioner v commissioner of internal revenue respondent docket no 18844-15s filed date liudmela oksana maciujec pro_se jeremy j eggerth miles d friedman and hans famularo for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues remaining for decision are whether petitioner may exclude from gross_income damages of dollar_figure that she received in the settlement of a civil suit that she brought against home depot u s a inc home depot and is liable for an accuracy-related_penalty under sec_6662 continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2respondent conceded that petitioner was not obliged to include in gross_income dollar_figure that home depot paid to her attorney and dollar_figure characterized in the notice_of_deficiency as interest_income petitioner conceded that she received and failed to report ordinary dividend income of dollar_figure to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner graduated from high school and has taken some college level courses in pursuit of an associate’s degree petitioner started working for home depot in she worked primarily in the garden department assisting customers and processing special orders home depot terminated petitioner’s employment in date in date michael portner petitioner’s attorney filed a civil complaint for damages against home depot in the superior court of the state of california the complaint identified causes of action and alleged that in the course of her employment at home depot petitioner was subjected to various forms of discrimination harassment and retaliation that the company failed to accommodate her physical disability an inability to stand for extended periods that a coworker had committed a battery on her unwanted touching and offensive physical contact and that she was wrongfully terminated each of the causes of action included an allegation that the conduct of home depot and its employees caused petitioner to suffer emotional distress the complaint did not allege that petitioner suffered any physical injury or sickness as a result of the conduct of home depot or its employees the complaint requested general damages an award for loss of earning the costs of the lawsuit attorney’s fees and punitive_damages on date petitioner and home depot entered into a settlement agreement and general release settlement agreement to fully and finally resolve the allegations in the complaint as well as any and all other claims or disputes whether known or unknown that have been made or could have been made by or on behalf of the employee against home depot relating to conduct or events occurring at any time prior to and including the date on which this agreement is executed the settlement agreement stated in relevant part that home depot agrees to pay the employee as payment for employee’s claims of compensatory_damages including emotional distress the sum of dollar_figure and that the settlement agreement contains the entire agreement and understanding between the employee and home depot and supersedes all other agreements between the employee and home depot finally the agreement states employee has not sought medical treatment or incurred medical costs as a result of the claims asserted in this lawsuit no portion of the settlement payment was allocated to any particular cause of action in the complaint home depot issued to petitioner a form 1099-misc miscellaneous income reporting that she had received taxable_income of dollar_figure in as a result of the settlement of the lawsuit described above petitioner hired rudy baron a certified_public_accountant to prepare her federal_income_tax return for she provided mr baron with copies of the home depot complaint and the settlement agreement and she specifically inquired whether he believed that the settlement payment constituted taxable_income mr baron prepared and filed a federal_income_tax return for petitioner reporting that she received wage income of dollar_figure from home depot the tax_return did not report as gross or taxable_income the miscellaneous income that home depot had reported on form 1099-misc instead mr baron included with petitioner’s tax_return a schedule indicating that she had received other income of dollar_figure from home depot and a separate statement that she had sustained sexual abuse injuries at home depot and therefore she considered the settlement payment to be nontaxable under sec_104 discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 inasmuch as the facts that are relevant to the disposition of this matter are not in dispute we conclude that the placement of the burden_of_proof is immaterial unless a specific income exclusion applies a taxpayer is required to include in gross_income all income from whatever sources derived see sec_61 126_tc_89 aff’d 473_f3d_790 7th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion id pincite sec_104 provides the general_rule that gross_income does not include the amount of any damages received on account of a personal physical injury or physical sickness the so-called flush language of sec_104 provides in pertinent part for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress as explained in related regulations although emotional distress is not considered a physical injury or physical sickness damages for emotional distress attributable to a physical injury or sickness are excluded from gross_income under sec_104 sec_1_104-1 income_tax regs where damages are received pursuant to a settlement agreement the nature and character of the underlying claim guides the court’s decision whether the payment is excludable from income under sec_104 see 504_us_229 141_tc_331 aff’d 668_fedappx_241 9th cir in short petitioner must show that the home depot settlement payment was in lieu of damages for a physical injury or physical sickness see ahmed v commissioner tcmemo_2011_295 aff’d 498_fedappx_919 11th cir petitioner contends that the damages that she received for emotional distress are attributable to a physical injury battery arising during her employment at home depot we disagree the complaint that petitioner filed against home depot does not include an allegation that she suffered any physical injury or physical sickness as a result of the conduct of home depot or its employees the complaint states that as a proximate result of the actions underlying the complaint petitioner suffered loss of income wages and other pecuniary losses and mental anguish embarrassment humiliation and emotional distress although petitioner may have suffered physically as a result of the battery described in the complaint there is no indication in the settlement agreement or in the record as a whole that she was compensated for a physical injury or physical sickness or emotional distress attributable thereto petitioner does not claim that any portion of the settlement payment served to reimburse her for amounts paid for medical_care attributable to emotional distress see sec_104 flush language sanford v commissioner tcmemo_2008_158 damages received on account of emotional distress and resultant symptoms are not excludable from income under sec_104 hawkins v commissioner tcmemo_2005_ in sum we conclude that petitioner did not receive damages for emotional distress that were attributable to a physical injury or physical sickness and 3in fact the settlement agreement states that e mployee has not sought medical treatment or incurred medical costs as a result of the claims asserted in this lawsuit accordingly the portion of the settlement payment remaining in dispute is not subject_to exclusion_from_gross_income under sec_104 see sanford v commissioner tcmemo_2008_158 shaltz v commissioner tcmemo_2003_173 we also redetermine respondent’s determination that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 and b and imposes a penalty equal to of any underpayment due to negligence or intentional_disregard_of_rules_and_regulations or a substantial_understatement_of_income_tax negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent bears the burden of production with respect to the penalty sec_7491 however sec_6664 provides that no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was reasonable 4respondent has satisfied his burden of production inasmuch as the record shows that the understatement exceeds of the tax required to be shown on the return which is greater than dollar_figure cause for such portion and that the taxpayer acted in good_faith with respect to such portion swihart v commissioner tcmemo_1998_407 the court must consider all the facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability id a taxpayer may establish good-faith reliance on a professional tax adviser by showing that she gave the adviser complete and accurate information an incorrect return was the result of the adviser’s mistake and she believed in good_faith that she was relying on a competent adviser’s advice see eg 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir considering all the facts and circumstances including petitioner’s lack of sophistication regarding tax matters we conclude that petitioner has shown reasonable_cause for the entire underpayment and that she acted in good_faith in relying on mr baron’s advice see eg 469_us_241 holding that it is reasonable for a taxpayer to rely on the advice of an attorney or accountant because m ost taxpayers are not competent to discern error in the substantive advice of an accountant or attorney consequently we do not sustain respondent’s determination of an accuracy-related_penalty in this case to reflect the foregoing decision will be entered under rule
